DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 4/26/2022 for application number 17/729,956. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-15 are presented for examination.
	
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 11 is objected to because of the following informalities: the first instance of “the terminal device” lacks antecedent basis.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-11 of U.S. Patent No. 11,327,712 in view of Alasry et al. (US 2012/0183221 A1). 
This Application
U.S. Patent No. 11,327,712
Alasry
Claim 1
Claim 1

Claim 2
Claim 1

Claim 3

See synchronization in figs. 2A and 2B – it would have been obvious to combine because it would allow a user to see the interface on both devices, para. 0023
Claim 4
Claim 2

Claim 5
Claim 3

Claim 6
Claim 5

Claim 7
Claim 6

Claim 8
Claim 5

Claim 9
Claim 5

Claim 10
Claim 7

Claim 11
Claim 9

Claim 12
Claim 9

Claim 13

See synchronization in figs. 2A and 2B – it would have been obvious to combine because it would allow a user to see the interface on both devices, para. 0023
Claim 14
Claim 10

Claim 15
Claim 11



Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-11 of U.S. Patent No. 10,452,347 in view of Alasry et al. (US 2012/0183221 A1). 
This Application
U.S. Patent No. 10,452,347
Alasry
Claim 1
Claim 1

Claim 2
Claim 1

Claim 3

See synchronization in figs. 2A and 2B – it would have been obvious to combine because it would allow a user to see the interface on both devices, para. 0023
Claim 4
Claim 1

Claim 5
Claim 1

Claim 6
Claim 11

Claim 7
Claim 11

Claim 8
Claim 11

Claim 9
Claim 11

Claim 10
Claim 11

Claim 11
Claim 12

Claim 12
Claim 12

Claim 13

See synchronization in figs. 2A and 2B – it would have been obvious to combine because it would allow a user to see the interface on both devices, para. 0023
Claim 14
Claim 12

Claim 15
Claim 12




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3 and 6-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alasry et al. (Pub. No. 2012/0183221) in view of Burke et al (Pub. No. 2013/0197907).

In reference to claim 1, Alasry teaches an in-vehicle device (head unit 100 installed in center console of vehicle, para. 0017 and fig. 1) capable of communicating with a terminal device (head unit communicates with mobile device 120, para. 0018), the in-vehicle device comprising: a transceiver (head unit has transceiver for wireless communication, para. 0025) configured to: establish bidirectional communication with the terminal device (wireless connection with mobile device is established, para. 0040-41); … and receive, from the terminal device, information indicating a shared application is activated (when application is activated on the mobile device, like internet radio 210 in fig. 2A, screen corresponding to internet radio is received; the received screen data indicates the app has been launched, see fig. 2B, para. 0021-22) when the voice information is recognized … as being associated with the shared application (voice can be recognized to activate UI element for application, para. 0048, 0050-51).
However, Alsary does not explicitly teach transmit, to the terminal device, voice information based on a voice input; and the voice information is recognized by the terminal device.
Burke teaches transmit, to the terminal device, voice information based on a voice input (mobile device receives speech input from head unit, para 0020-22, fig. 7); and the voice information is recognized by the terminal device (mobile device recognizes speech and launches application, para. 0020, fig. 6).
It would have been obvious to one of ordinary skill in art, having the teachings of Alsary and Burke before the time of invention, to modify the voice recognition as disclosed by Alsary to include the voice recognition by the mobile terminal as taught by Burke.
One of ordinary skill in the art would be motivated to modify the voice recognition of Alsary to include the voice recognition by the mobile terminal of Burke because it can permit greater hands-free control of a mobile device (Burke, para. 0003-05).
In reference to claim 2, Alasry teaches the in-vehicle device according to claim 1, further comprising a display configured to display an icon representing the shared application (head unit has display that displays application icons, fig. 2A, para. 0021).
In reference to claim 3, Alasry teaches the in-vehicle device according to claim 2, wherein at least a portion of the display is synchronized with at least a portion of a display of the terminal device (interfaces are synchronized between head unit and mobile device, see figs. 2A and 2B).

In reference to claim 6, Alasry teaches a system comprising: an in-vehicle device (head unit 100 installed in center console of vehicle, para. 0017 and fig. 1) capable of communicating with a terminal device (head unit communicates with mobile device 120, para. 0018), the in-vehicle device comprising: a transceiver (head unit has transceiver for wireless communication, para. 0025) configured to: establish bidirectional communication with the terminal device (wireless connection with mobile device is established, para. 0040-41); … and receive, from the terminal device, information indicating a shared application is activated (when application is activated on the mobile device, like internet radio 210 in fig. 2A, screen corresponding to internet radio is received; the received screen data indicates the app has been launched, see fig. 2B, para. 0021-22) when the voice information is recognized … as being associated with the shared application (voice can be recognized to activate UI element for application, para. 0048, 0050-51).
However, Alasry does not explicitly teach transmit, to the terminal device, voice information based on a voice input; the voice information is recognized by the terminal device.
Burke teaches transmit, to the terminal device, voice information based on a voice input (mobile device receives speech input from head unit, para 0020-22, fig. 7); the voice information is recognized by the terminal device (mobile device recognizes speech and launches application, para. 0020, fig. 6). 
It would have been obvious to one of ordinary skill in art, having the teachings of Alsary and Burke before the time of invention, to modify the voice recognition as disclosed by Alsary to include the voice recognition by the mobile terminal as taught by Burke.
One of ordinary skill in the art would be motivated to modify the voice recognition of Alsary to include the voice recognition by the mobile terminal of Burke because it can permit greater hands-free control of a mobile device (Burke, para. 0003-05).
In reference to claim 7, Alasry teaches the system according to claim 6, further comprising: the terminal device comprising: a terminal transceiver configured to: establish bidirectional communication with the in-vehicle device (head unit communicates with mobile device 120 wirelessly, para. 0018, 25; it would be obvious that the mobile device would also need a transceiver to communicate; it’s not clear how else it would function); and transmit, to the in-vehicle device, the information indicating the shared application is activated (when application is activated on the mobile device, like internet radio 210 in fig. 2A, screen corresponding to internet radio is sent; the sent screen data indicates the app has been launched, see fig. 2B, para. 0021-22).
However, Alasry does not explicitly teach receive, from the in-vehicle device, the voice information.
Burke teaches receive, from the in-vehicle device, the voice information (mobile device receives speech input from head unit, para 0020-22, fig. 7). 
It would have been obvious to one of ordinary skill in art, having the teachings of Alsary and Burke before the time of invention, to modify the voice recognition as disclosed by Alsary to include the voice recognition by the mobile terminal as taught by Burke.
One of ordinary skill in the art would be motivated to modify the voice recognition of Alsary to include the voice recognition by the mobile terminal of Burke because it can permit greater hands-free control of a mobile device (Burke, para. 0003-05).
In reference to claim 8, Alasry teaches the system according to claim 6, wherein the terminal device further comprises a terminal display configured to display an icon representing the shared application (mobile device has display that displays application icons, fig. 2A, para. 0021).
In reference to claim 9, Alasry teaches the system according to claim 6, wherein the in-vehicle device further comprises an in-vehicle display configured to display an icon representing the shared application (head unit has display that displays application icons, fig. 2A, para. 0021).
In reference to claim 10, Alsary and Burke further teaches the system according to claim 6, wherein the in-vehicle device further comprises: a storage device configured to store the shared application, wherein the shared application is shared between the in-vehicle device and the terminal device (Please see the 112 rejection above: the Examiner is interpreting this to mean the terminal device stores the shared application; Alsary teaches the mobile device stores applications, para. 0021, and sharing the application interface between devices, fig. 2A-2B).

In reference to claim 11, Alasry teaches a method (“method,” para. 0001) of operating an in-vehicle device (head unit 100 installed in center console of vehicle, para. 0017 and fig. 1), the method comprising: establishing bidirectional communication with the terminal device (wireless connection with mobile device is established, para. 0018, 0025, 0040-41); … and receiving, from the terminal device, information indicating a shared application is activated (when application is activated on the mobile device, like internet radio 210 in fig. 2A, screen corresponding to internet radio is received; the received screen data indicates the app has been launched, see fig. 2B, para. 0021-22) when the voice information is recognized as being associated with the shared application (voice can be recognized to activate UI element for application, para. 0048, 0050-51).
However, Alasry does not explicitly teach transmitting, to the terminal device, voice information based on a voice input; the voice information is recognized by the terminal device.
Burke teaches transmitting, to the terminal device, voice information based on a voice input (mobile device receives speech input from head unit, para 0020-22, fig. 7); the voice information is recognized by the terminal device (mobile device recognizes speech and launches application, para. 0020, fig. 6). 
It would have been obvious to one of ordinary skill in art, having the teachings of Alsary and Burke before the time of invention, to modify the voice recognition as disclosed by Alsary to include the voice recognition by the mobile terminal as taught by Burke.
One of ordinary skill in the art would be motivated to modify the voice recognition of Alsary to include the voice recognition by the mobile terminal of Burke because it can permit greater hands-free control of a mobile device (Burke, para. 0003-05).
In reference to claim 12, Alasry teaches the method according to claim 11, further comprising displaying an icon representing the shared application (head unit has display that displays application icons, fig. 2A, para. 0021).
In reference to claim 13, Alasry teaches the method according to claim 12, further comprising synchronizing at least a portion of an in-vehicle display of the in-vehicle device with at least a portion of a terminal display of the terminal device (interfaces are synchronized between head unit and mobile device, see figs. 2A and 2B).
In reference to claim 14, Alasry teaches the method according to claim 11, further comprising: storing the shared application on a storage device (Alsary teaches the mobile device stores applications, para. 0021).
In reference to claim 15, Alasry teaches the method according to claim 14, wherein the shared application is shared between the in-vehicle device and the terminal device (the application interface is shared between devices, fig. 2A-2B).

Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alasry et al. (Pub. No. 2012/0183221) in view of Burke et al (Pub. No. 2013/0197907) as applied to claim 1 above, and in further view of Hong et al. (Pub. No. 2012/0159472).

In reference to claim 4, Alasry and Burke do not explicitly teach the in-vehicle device according to claim 1, further comprising: a storage device configured to store an associated information associated with the shared application.
Hong teaches the in-vehicle device according to claim 1, further comprising: a storage device configured to store an associated information associated with the shared application (application information can be exchanged and shared between two different devices, like TV and mobile device, and then the information is stored on both devices, para. 0094, 0114, 0121-22).
It would have been obvious to one of ordinary skill in art, having the teachings of Alsary, Burke, and Hong before the time of invention, to modify the shared application as disclosed by Alsary to include the shared app information as taught by Hong.
One of ordinary skill in the art would be motivated to modify the voice recognition of Alsary to include the shared app information of Hong because it can permit greater hands-free control of a mobile device (Hong, para. 0006).
In reference to claim 5, Alasry teaches the in-vehicle device according to claim 4, wherein the shared application is shared between the in-vehicle device and the terminal device (application like internet radio shared between mobile device and head unit, fig. 2B, para. 0021-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nara (US 2013/0305262 A1), which is relevant to the claimed invention, but is not prior art to this application; and Takikawa (US 2013/0137489 A1) which teaches shared applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174